Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barton Joseph Adams appeals from the district court’s September 23, 2015 order denying 16 of his motions filed in 2014. On appeal, Adams fails to explain how the district court erred in its denial decisions. Accordingly, Adams has forfeited appellate review of the court’s order. See 4th Cir. R. 34(b); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.2009); Williams v. Giant Food Inc., 370 F.3d 423, 430 n. 4 (4th Cir.2004). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.